    have been called in accordance with Section I0.05 until full payment is made therefor in
    accordance with the tenns of this Agreement.
            Section 4.05 Death and Disability. The death of any Member shall not cause the
    dissolution of the Company.
              Section 4.06 Voting.
                            As Otherwise required by the Delaware Act or Applicable Law, each
                          (a)
    Member shall be entitled to one vote per Unit on all matters upon which the Members have the
    right to vote under this Agreement.
                           The Incentive Units (Including the Unrestricted Incentive Units) shall not
                          (b)
    entitle the holders thereof to vote on any matters required or permitted to be voted on by the
    Members.
              Section 4.07 Meetings.
                    (a)     Calling the Meeting. Meetings of the Members may be called by (i) the
     Board or (ii) by a Member or group of Members holding more than 20% of the then outstanding
     Units.
                    (b)     Notice. Written notice stating the place, date and time of the meeting and,
     in the case of a meeting of the Members not regularly scheduled, describing the purposes for
     which the meeting is called, shall be delivered not fewer than ten (10) days and not more than
     thirty (30) days before the date of the meeting to each Member, by or at the direction of the
     Board or the Member(s) calling the meeting, as the case may be. The Members may hold
     meetings at the Company's principal office or at such other place as the Board or the Member(s)
     calling the meeting may designate in the notice for such meeting.
                     (c)    Participation. Any Member may participate in a meeting of the Members
     by means of conference telephone or other communications equipment by means of which all
     Persons participating in the meeting can hear each other, 1111d participation in a meeting by such
     means shall constitute presence in person at such meeting.
                     (d)    Vote by Proxy. On any matter that is to be voted on by the Members, a
     Member may vote in person or by proxy, and such proxy may be granted in writing, by means of
     Electronic Transmission or .as otherwise pennitted by Applicable Law. Every proxy shall be
     revocable in the discretion of the Member executing it unless otherwise provided in such proxy;
     provided, that such right to revocation shall not invalidate or otherwise.affect actions taken under
     such proxy prior to such revocation.
                     (e)    Conduct of Business. The business to be conducted at such meeting need
     not be limited to the purpose described In the notice; provided, ·that the Members shall have been
     notified of the meeting in accor<lance with Section 4.07(b). Attendance of a Member at any
     meeting shall constitute a waiver of notice of such meeting, except where a Member attends a
     meeting for the express purpose of objecting to the transaction of any business on the ground that
     the meeting is not lawfully called or convened.
             Section 4.08 Quorum. A quorum of any meeting of the Members shall require the
     presence of the Members holding a majority of the outstanding Units. Subject to Section 4.09, no
     action at any meeting may be taken by the Members unless the appropriate quorum is present.
                                                       8
      4819-6733.0120 v6
     2939908-00000 I




Case 3:18-bk-07868              Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                    Desc
                                        Exhibit Page 1 of 33
     Subject to Section 4.09, no action may be taken by the Members at any meeting at which a
     quorum is present without the affirmative vote of Members holding a majority of the outstanding
     Units.
            Section 4.09 Action Without Meeting. Notwithstanding the provisions of Section 4.08,
     any matter that is to be voted on, consented to or approved by Members may be taken without a
     meeting, without prior notice and without a vote if consented to, in writing or by Electronic
     Transmission, by a Member or Members holding not less than a majority of the outstanding
     Units. A record shall be maintained by the Board of each such action taken by written consent of
     a Member or Members.
              Section 4.10 Power of Members, The Members shall have the power to exercise any
     and all rights or powers granted to Members pursuant to the express terms of this Agreement and
     the Delaware Act. Except as otherwise specifically provided by this Agreement or required by
     the Delaware Act, no Member, in its capacity as a Member, shall have the power-to act for or on
     behalf of, or to bind, the Company.
              Section 4.11 No Interest in Company Property. No real or personal property of the
     Company·shall be deemed to be owned by any Member individually, but shall be owned by, and
     title shall be vested solely in, the Company. Without limiting the foregoing, each Member her.eby
     irrevocably waives during the term of the Company any right that such Member may have to
     maintain any action for partition with respect to the property of the Company.
                                               ARTICLEV
                        CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
            Section 5.01 Initial Capital Contributions. Each Initial Member has made the Capital
     Contribution (if any) giving rise to such Initial Member's initial Capital Account and is deemed
     to own the number of Units, in the amounts set forth opposite such Initial Member's name on the
     Members Schedule as in effect on the date hereof.
            Section 5.02 Additional Capital Contributions.
                   (a)    No Member shall be required to make any additional Capital
     Contributions to the Company. Any future Capital Contributions made by any Member shall
     only be made with the consent of the Board and in connection with an issuance of Units made in
     compliance with Section 9.01.
                   (b)      No Member shall be required to lend any funds to the Company, and no
     Member shall have any personal liability for the payment or repayment of any Capital
     Contribution by or to any other Member.
            Section 5.03 Maintenance of Capital Accounts. The Company shall. establish and
     maintain for each Member a separate capital account (a "Capital Account") on Its books and-
     records In accordance with this Section 5.03. Each Capital Account shall be established and
     maintained In accordance with the following provisions:
                          (a)   Each Member's Capital Account shall be increased by the amount of:
                                (I)    such Member's Capital Contributions, including such Member's
                                       initial Capital Contribution;

                                                        9
      4819-6733-0120 v6
     2939908.00000 I



Case 3:18-bk-07868              Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                    Desc
                                        Exhibit Page 2 of 33
                                (ii)    any Net Income or other item of income or gain allocated to such
                                        Member pursuant to ARTICLE VI; and
                                (iii)   any liabilities of the Company that are assumed by such Member
                                        or secured by any property Distributed to such Member.
                          (b)   Each Member's Capital Account shall be decreased by:
                                (i)   the cash amount or Book Value of any property Distributed to such
                                      Member pursuant to ARTlCLE Vll and Section J3.03(c);
                                (ii)    the amount of any Net Loss or other item of loss or deduction
                                        allocated to such Member pursuant to ARTICLE VI; and
                                (Hi) the amount of any liabilities of such Member assumed by the
                                     Company or which are secured by any property contributed by
                                     such Member to the Company.
             Section S.04 Succession Upon Transfer. In the event that any Units are Transferred in
     accordance with the terms of this Agreement, the Transferee shall- succeed to the Capital
     Account of the Transferor to the extent it relates to the Transferred Units and, subject to Section
     6.04, shall receive allocations and Distributions pursuant to ARTICLE VI, ARTICLE VII and
     ARTICLE X Ill in respect of such Units.
             Section 5.05 Negative Capital Accounts. In the event that any Member shall have a
     deficit balance in his, her or its Capital Account, such Member shall have no obligation, during
     the term of the Company or upon dissolution or liquidation thereof, to restore such negative
     balance or make any Capital Contributions to the Company by reason thereof, except as may be
     required by Applicable Law or in respect of any negative balance resulting from a withdrawal of
     capital or dissolution in contravention of this Agreement.     ·
              Section S.06 No Withdrawal. No Member shall be entitled to withdraw any part of his,
     her or its Capital Account or to receive any Distribution from the Company, except as provided
     in this Agreement. No Member shall receive any interest, salary or drawing with respect to its
     Capital Contributions or its Capital Account, except as otherwise provided In this Agreement.
     The Capital Accounts are maintained for the sole purpose of allocating items of income, gain,
     loss and deduction among the Members and shall have no effect on the amount of any
     Distributions to any Members, in HquidaUon or otherwise.                             ·
            Section 5,07 Treatment of Loans From Members. Loans by any Member to the
     Company shall not be considered Capital Contributions and shall not affect the maintenance of
     such Member•s Capital Account, other than to the extent provided in Section S.03(a)(ili), if
     applicable.        ·
             Sectfon S.08 Modifications. The foregoing provisions and the other provisions of this
     Agreement relating to the maintenance of Capital Accounts are intended to comply with Section
     1.704-l(b) of the Treasury Regulations and shall be interpreted and applied in a manner
     consistent with such Treasury Regulations, If the Board determines that it is prudent to modify
     the manner in which th~ Capital Accounts, or any increases or decreases to the Capital Accounts,
     are computed in order to comply with such Treasury Regulations, the Board may authorize such
     modifications.

                                                         10
      4819-6733.0120 v6
     2939908.000001




Case 3:18-bk-07868              Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                    Desc
                                        Exhibit Page 3 of 33
                                              ARTICLE VI
                                             ALLOCATIONS
            Section 6.01 Allocation of Net Income and Net Loss. For each Fiscal Year (or portion
    thereof), except as otherwise provided in this Agreement, Net Income and Net Loss (and, to the
    extent necessary. individual items of income, gain, loss- or deduction) of the Company shall be
    allocated among the Members in a manner such that. after giving effect to the special allocations
    set forth in Section 6.02, the Capital Account balance of each Member, immediately after
    making such alJocations, is, as nearly as possible. equal to (i) the Distributions that would be
    made to such Member pursuant to Section I3.03{c) If the Company were dissolved, its affairs
    wound up and its assets sold for cash equal to their Book Value, all Company liabilities were
    satisfied (limited with respect to each Nonrecourse Liability to the Book Value of the assets
    securing such liability).-and the net assets of the Company were Distributed, in accordance with
    Section 13.03(c), to the Members immediately after making such allocations, minus (ii) such
    Member's share of Company Minimum Gain and Member Nonrecourse Debt.Minimum Gain,
    computed immediately prior to the hypothetical sale of assets.
           Section 6.02 Regulatory and       Speci~l   Allocations. Notwithstanding the provisions of
    Section 6.01:
                    (a)     If there is. a net decrease in Company Minimum Gain (determined
    according to Treasury Regulations Section 1.704-2(d)(l)) during any Fiscal Year, each Member
    shall be specially allocated Net Income for such Fiscal Year (and, if necessary, subsequent Fiscal
    Years) in an amount equal to such Member's share of the net decrease in Company Minimum
    Gain, determined In accordance with Treasury Regulations Section 1.704-2(g). The items to be
    so allocated shall be determined in accordance with Treasury Regulations Sections 1.704-2(£)(6)
    and l.704-20)(2). This Section 6.02(a) Is Intended to comply with the "minimum gain
    chargeback" requirement in Treasury Regulation Section I .704-2(f) and shall be interpreted
    consistently therewith.
                    (b)     Member Nonrecourse Deductions shall be allocated in the manner
    required by Treasury Regulations Section I. 704-2(i). Except as otherwise provided in Treasury
    Regulations Section l.704·2(i)(4)t if there is a net decrease in Member Nonrecourse Debt
    Minimum Gain during any Fiscal Year, each Member that has a share of such Member Minimum
    Gain shall be specially allocated Net Income for such Piscal Year (and, if necessary, subsequent
    Fiscal Years) in an amount equal to that Memberts share of the net decrease in Member
    Nonrecourse Debt Minimum Oain. Items to be allocated pursuant to this paragraph shall be
    detennined in accordance with Treasury Regulations Sections ·t.704-2(i)(4) and I .704-2(j)(2).
    This Section 6.02(b) is intended to comply with the "minimum gain chargeback" requirements in
    Treasury Regulations Section 1.704-2(1){4) and shall be interpreted· consistently therewith.
                    (c)     In the event any Member unexpectedly receives any adjustments,
    allocations or Distributions described In Treasury Regulations Section I. 704-1 (b)(2)(ii)(d)(4), (5)
    or (6), Net Income shall be specially allocated to such Member in an amount and manner
    sufficient to eliminate the Adjusted Capital Account Deficit created by such adjustments,
    allocations or Distributions as quickly as possible. This Section 6.02(c) is intended to comply
    with the qualified income offset requirement in Treasury Regulations Section I.704-
    1(b)(2)(ii)(d) and shall be Interpreted consistently therewith.

                                                       11
    4819-6733-lll20 v6
    2939908-00000 I




Case 3:18-bk-07868         Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                          Desc
                                   Exhibit Page 4 of 33
                     (d)   The allocations· set forth in paragraphs (a), (b) and (c) above (the
     "Regulatory Allocations") are intended to comply with certain requirements of the Treasury
     Regulations under Code Section 704, Notwithstanding any other provisions of this ARTICLE VI
     (other than the Regulatory Allocations), the Regulatory Allocations shall be taken into account in
     allocating Net Income and Net Losses among Members so that, to the extent possible, the net
     amount of such allocations of Net Income and Net Losses and other items and the Regulatory
     Allocations to each Member shall be equal to the net amount that would have been allocated to
     such Member if the Regulatory Allocations had not occurred.                                   ·
                     (e)     The Company and the Members acknowledge that allocations like those
     described in Proposed Treasury Regulation Section 1.704-l(b)(4)(xii)(c) (uForfeiture
     Allocations") result from the allocations of Net Income and Net Loss provided for In this
     Agreement. For the avoidance of doubt, the Company~is entitled to make Forfeiture Allocations
     and. once required by applicable final or temporary guidance, allocations of Net Income and Net
     Loss will be made in accordance with Proposed Treasury Regulation Section 1.704-
     1(b)(4)(xii)(c) or any successor provision or guidance.
              Section 6.03 Tax Allocations.
                    (a)    Subject to Section 6.03(b) through Section 6.03.(e), all income, gains,
     losses and deductions of the Company shall be allocated. for federal, state and local income tax
     purposes. among the Members In accordance with the allocation of such income, gains, losses
     and deductions among the Members for computing their Capital Accounts, except that if any
     such allocation for tax purposes is not permitted by the Code or other Applicable Law, the
     Company's subsequent income, gains, losses and deductions shall be allocated among the
     Members for tax purposes, to the extent permitted by the Code and other Applicable Law, so as
     to reflect as nearly as possible the allocation set forth herein in computing their Capital
     Accounts.                  ·
                    {b)     Items of Company taxable income, gain, loss and deduction with respect
     to any_property contributed to the capital of the Company shall be allocated among the Members
     in accordance with Code Section 704(c) and-Treasury Regulations Section 1.704-3, so as to take
     account of any va_riation between the adjusted basis of such property to the Company for federal
     income tax purposes and its Book Value.
                    (c}     If the Book Value of any Company asset Is adjusted pursuant to Treasury
     Regulation Section 1.704-l(b)(2)(iv)(t) as provided in clause (c) of the definition of Book Value,
     subsequent allocations of items of taxable income, gaint loss -and deduction with respect to such
     asset shall take account of any variation between the adjusted basis of such asset for federal
     income tax purposes and its Book Value in the same manner as under Code Section 704(c).
                     (d)     Allocations of tax credit,_ tax credit recapture and any items related thereto
     shall be allocated to the Members according to their interests in such items as determined by the
     Board taking into account the principles of Treasury Regulations Section 1.704~ I (b)(4)(ii).
                   (e)    The Company shall make allocations pursuant to this -section 6.03 in
     accordance with Treasury Regulations Section 1.704-J(d).
                     (f)    Allocations pursuant to this Section 6.03 are solely for purposes of federal,
     state and local taxes and shall not affect, or in any way be taken into account in computing, any

                                                       12
      4819-6733.0120 y6
     2939908--00000 I




Case 3:18-bk-07868         Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                           Desc
                                   Exhibit Page 5 of 33
     Member's Capital· Account or share ofNet Income, Net Losses, Distributions or other items
     pursuant to any provisions of this Agreement.
             Section 6.04 Allocations in Respect of Transferred Units. Jn the event of a Transfer of
     Units during any Fiscal Year made in compliance with the provisions of ARTICLE X, Net
     Income, Net Losses and other items of income, _gain, loss and deduction of the Company
     attributable to such Units for such Fiscal Year shall be determined using the interim closing of
     the books method.
              Section 6.05 Curative Allocations. In the event that the Tax Matters Member
     determines, after consultation with counsel experienced in income tax matters, that the allocation
     of any item of Company income, gain, loss or deduction is not specified in this ARTICLE VI (an
     "Unallocated ltem 11), or that the allocation of any item of Company income, gain, loss or
     deduction hereunder is clearly inconsistent with the Members• economic interests in the
                                                                      or
     Company (determined by reference to the general principles Treasury Regulations Section
     1.704-l(b) and the factors set forth in Treasury Regulations Section 1.704-l(b)(3)(ii)) (a
     "Misallocated Item"), then the Board may allocate such Unallocated Items, or reallocate such
     Misallocated Items, to reflect such economic interests; provided, that no such allocation will be
     made without the prior consent of each Member that would be adversely and disproportionately
     affected thereby; and provided.further, that no such allocation shall have any material effect on
     the amounts distributable to any Member, including the amounts to be Distributed upon the
     complete liquidation of the Company.
                                               ARTICLE VII
                                             DISTRIBUTIONS
              Section 7.O l General.
                     (a)     Subject to Section 7.0l(b) and Section 7.03, the Board shall have sole
     discretion regarding the amounts and timing of Distributions to Members, including to decide to
     forego payment of Distributions in order to provide for the retention and establishment of
     reserves of, or payment to third parties of, such funds as it deems necessary with respect to the
     reasonable business needs of the Company (which needs may include the payment or the making
     of provision for the payment when due of the Company's obligations, including, but not limited
     to 1 present and anticipated debts and obligations, capital needs and expenses, the payment of any
     management or administrative fees and expenses, and reasonable reserves for contingencies).
                     (b)     Notwithstanding any provision to the contrary contained in this
     Agreement, the Company shall not make any Distribution to Members if such Distribution would
     violate § 18-607 of the Delaware Act or other Applicable Law.
             Section 7.02 Priority of Distributions. After making all Distributions required for a
     given- Fiscal Year under Section 7.04 and subject to the priority of Distributions pursuant to
     Section 13.03(c), if applicable, all Distributions determined to be made by the Board pursuant to
     Section 7.01 shall be made in the following manner:
                      (a)  first, to the Members pro rata in proportion to their holdings of Units, until
     Distributions under this Section 7.02(a) equal the aggregate amount of Capital Contributions
     attributable to the Members in respect of their acquisitions of Units; and


                                                      13
     4819-6733.0120 v6
     29)9908-000001



Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                          Desc
                                  Exhibit Page 6 of 33
                  (b)     second, any remaining amounts to the Members holding Units and
    Incentive Units (subject to Section 7.03) pro rata in proportion to their aggregate holdings of
    Units and Incentive Units treated as one class of units.
             Section 7.03 Limitations on Distributions to Incentive Units.
           (a)   No Distribution (other than Distributions pursuant to Section 7.04) shall be made
    to a Member on account of Its Restricted Incentive Units.

            (b)     It is the intention of the parties to this Agreement that Distributions to any Service
    Provider with respect to his Incentive Units be limited to the extent necessary so that the related
    Membership Interest constitutes a Profits Interest. In furtherance of the foregoing, and
    notwithst~nding anything to the contrary in this Agreement, the Board shall, if necessary, limit
    any Distributions to any Service Provider with respect to his Incentive Units so that such
    Distributions do not exceed the available profits in respect of such Service Provider's related
    Profits Interest. Available profits shall include the aggregate amount of profit and unrealized
    appreciation in all of the assets of the Company between the date of issuance of such Incentive
    Units and the date of such Distribution, it being understood that such unrealized appreciation
    shall be determined on the basis of the Profits Interest Hurdle applicable to such Incentive Unit.
    In the event that a Service Provider's Distributions and allocations with respect to his Incentive
    Units are reduced pursuant to the preceding ·sentence1 an amount equal to such excess
    Distributions shall be treated as Instead apportioned to the holders of Units and Incentive Units
    that have met their Profits Interest Hurdle (such Incentive Units, "Qualifying Incentive Units"),
    pro rata in proportion to their aggregate holdings of Units and Qualifying Incentive Units treated
    as one class of Units.
            Section 7.04 Tax Advances.
                    (a)    Subject to any restrictions in any of the Company_'s then applicable debt-
    financing arrangements, and subject to the Board's sole discretion to retain any other amounts
    necessary to satisfy the Company's obligations, at least five (5) days before each date prescribed
    by the Code to pay quarterly installments of estimated tax, the Company shall use commercially
    reasonable efforts- to Distribute cash to each Member in proportion to and to the extent of such
    Member's Quarterly Estimated Tax Amount for the applicable calendar quarter (each such
    Distribution, a "Tax Advance").
                   {b)     If, at any time after the final Quarterly Estimated Tax Amount has been
    Distributed pursuant to Section 7.04(a) with respect to any Fiscal Year, the aggregate Tax
    Advances to any Member with respect to such Fiscal Year are less than such Member's Tax
    Amount for such Fiscal Yenr (a "Shortfall Amount"), the Company shall use commercially
    reasonable efforts to Distribute cash in proportion to and to the extent of each Member's Shortfall
    Amount. The Company shall use commercially reasonable efforts to Distribute Shortfall
    Amounts with respect to a Fiscal Year before the l05th day of the next succeeding Fiscal Year;
    provided, that if the Company has made Distributions other than pursuant to this Section 7.04 1
    the Board may apply such Distributions to reduce any Shortfall Amount.
                    (c)     If the aggregate Tax Advances made to any Member pursuant to this
    Section 7.04 for any Fiscal Year exceed such Member's Tax Amount (an "Excess Amount"),

                                                      14
     4819-6733-0120 v6
    2939908-00000 I



Case 3:18-bk-07868         Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                           Desc
                                   Exhibit Page 7 of 33
    such Excess Amount shall reduce subsequent Tax Advances that would be made to such Member
    pursuant to this Section 7.04.
             Section 7.05 Tax Withholding; Withholding Advances.
                         (a) ·   Tax Withholding. If requested by the Board, each Member shall deliver
    to the Board:
                                 (I)     an affidavit in fonn satisfactory to the Board that the applicable
                                         Member (or its members, as the case may be) is not subject to
                                         withholding under the provisions of any federal, state, local,
                                         foreign or other Applicable Law;
                                 (ii)    any certificate that the Board may reasonably request with respect
                                         to any such laws; and/or
                                 (iii)   any other fonn or instrument r~onably requested by the Board
                                         relating to any Member's status under such law.
             lf'a Member fails or is unable to deliver to the Board the affidavit described in Section
             7.0S(a)(i), the Board may withhold amounts from such Member in accordance with
             Section 7.0S(b).                 ·
                  (b)     Withholding Advances. The Company is hereby authorized at all times to
    make payments ("Withholding Advances") with respect to each Member in amounts required to
    discharge any obligation of the Company (as determined by the Tax Matters Member or
    Partnership Representative based on the advice of legal or tax counsel to the Company) to
    withhold or make payments to any federal, state, local or foreign taxing authority (a "Taxing
    Authority,,) with respect to any Distribution or allocation by the Company of income or gain to
    such Member (including payments made pursuant to Code Section 6225 as amended by the BBA
    and allocable to a Member as detennlned by the Tax Matters Member or Partnership
    Representative in its sole discretion) and to withhold· the same from Distributions to such
    Member. Any funds withheld from a Distribution by reason of this Section 7.05(b) shall
    nonetheless ~e deemed Distributed to the Member in question for all purposes under this
    Agreement and, at the option of the Board, shall be charged against the Member's Capital.
    Account.
                  (c)     Repayment of Withholding Advances. Any Withholding Advance made
    by the Company to a Taxing Authority on behalf of a Member and not simultaneously withheld
    from a Distribution to that Member shall, with interest thereon accruing from the date               of
    payment at a rate equal to the prime rate published in the- Wall Street Journal on the date of
    payment plus two percent {2.0%) per annum (the "Compnny Interest Rnte,,)~
                                 (i)     be promptly repaid to the Company by the Member on whose
                                         behalf the Withholding Advance was made (which repayment by
                                         the Member shall not constitute a Capital Contribution, but shall
                                         credit the Member's Capital Account if the Board shall have
                                         initially charged the amount of the Withholding Advance to the
                                         Capital Account); or
                                 (ii)    with the consent of the Board, be repaid by reducing the amount of
                                         the next succeeding Distribution or Distributions to be made to
                                                          15
     4819-6733.0120 v6
    2939908.000001



Case 3:18-bk-07868               Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                       Desc
                                         Exhibit Page 8 of 33
                                     such Member (which reduction amount shall be deemed to have
                                     been Distributed to the Member, but which. shall not further reduce
                                     the Member's Capital Account if the Board shall have initially
                                     charged the amount of the Withholding Advance to the Capital
                                     Account).
             Interest shall cease to accrue from the time the Member on whose behalf the Withholding
             Advance was made repays such Withholding Advance (and all accrued interest) by either
             method of repayment described above.
                     (d)     Indemnification. Each Member hereby agrees to indemnify and hold
    harmless the Company and the other Members from and against any liability with respect to
    taxe~Jnterest or penalties which may be asserted by reason of the Company's failure to deduct
    and withhold tax on amounts Distributable or allocable to such Member. The provisions of this
    Section 7.0S(d) and the obligations of a Member pursuant to Section 7.05(c) shall survive the
    termination, dissolution, liquidation and winding up of the Company and-the withdrawal of such
    Member from the Company or Transfer of its Units. The Company may pursue and enforce all
    rights and remedies it may have against each Member under this Section 7.05, including bringing
    a lawsuit to collect repayment with interest of any Withholding Advances.
                     (e)     Ovenvithholding. Neither the Company nor the Board shall be liable for
    any excess taxes withheld in respect of any Distribution or allocation of income or gain to n
    Member. Jn the event of an overwithholdlng, a Member's sole recourse shall be to apply for a
    refund from the appropriate Taxing Authority.
             Section 7.06 Distributions in Kind.
                     (a)     The Board is hereby authorized, in its sole discretion, to make
    Distributions to the Members In the form of securities or other property held by the Company;
    provided, that Tax Advances shall only be made In cash. In any non-cash Distribution, the
    securities or property so Distributed will be Distributed among the Members pro rata·according
    to the Members' ownership of Units.
                     (b)      Any Distribution of securities shall be subject to such conditions and
    restrictions as the Board determines are required or advisable to ensure compliance with
    Applicable Law. In furtherance of the foregoing, the Board may require that the Members
    execute and deliver such documents as the Board may deem necessary or appropriate to ensure
    compliance with all federal and state securities laws that apply to such Distribution and any
    further Transfer of the Distributed securities, and may appropriately legend the certificates that
    represent such securities to reflect any restriction on Transfer with respect to such laws.
                                                ARTICLE VIII
                                               MANAGEMENT
             Section 8.01 Establishment of the Board. A board of managers -of the Company (the
    "Board") is hereby established and shall be comprised of natural Persons (each such Person, a
    "Manager") who shall be appointed in accordance with the provisions of Section 8.02. The
     business and affairs of the Company shall be managed, operated and controlled by or under the
    direction of the Board, and the Board shall have, and is hereby granted, the full and complete
    power, authority and discretion for, on behalf of nnd in the name of the Company, to take such
    actions as it may in its sole discretion deem necessary or advisable to carry out any and al I of the
                                                     16
     4819-67J:J.0120 v6
     2939908..000001



Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                          Desc
                                  Exhibit Page 9 of 33
    objectives and purposes of the Company, subject only to the tenns of this Agreement. No
    Member shall be a manager of the Company for any reason unless appointed pursuant to Section
    8.02 below.
             Section 8.02 Board Composition; Vacancies.
                    (a)     The Company and the Members shall take such actions as may be required
    to ensure that the number of managers c~nstituting the Board is at all times two (2). The Board
    shall be comprised of: (i) Don Bivacca; and (ii) Chris Kelly.
                    (b)      In the event that-a vacancy is created on the Board at any time due to the
    death, Disability, retirement or resignation of a Manager, then the remaining Manager shall have
    the right to designate an individual to fill such vacancy and each Member hereby agrees to take
    such-actions as may be required to ensure the election or appointment of such designee to fill
    such vacancy on the Board.

                   (c)    The Board shall maintain a schedule of all Managers with their respective
    mailing addresses (the "Managers Schedule''), and shall update the Managers Schedule upon
    the removal-or replacement of any Manager in accordance with this Section 8.02 or Section 8.03.
    A copy of the Managers Schedule as of the execution of this Agreement is attached hereto as
    Schedule B.
             Section 8.03 Resignation.
                          (a}   A Manager may resign at any time from the Board by delivering his
    written resignation to the Board. Any such resignation shall be effective upon receipt thereof
    unless it is specified to be effective at some other time or upon the occurrence of some other
    event. The Board's acceptance of a resignation shall not be necessary to make it effective.
                   (b)    The resignation of a member of the Board who is also a Member shall not
    constitute a withdrawal or expulsion of the Board member as a Member of the Company or
    otherwise affect the Board member's rights as a Member.
             Section 8.04 Meetings-.
                    (a)    Generally. The Board shall meet at such time and at such place as the
    Board may designate. Meetings of the Board may be held either in person or by means of
    telephone or video conference or other communications device that pennits all Managers
    participating in the meeting to hear each other, at the offices of the Company or such other place
    (either within or outside the State of Delaware) as may be detennined from time to time by the
    Board. Written notice of each meeting of the Board shall be given to each Manager at least 24
    hours prior to each such meeting.
                    (b)    Special Meetings. Special meetings of the Board shall be held on the call
    of any Manager upon at least five days• written notice (if the meeting is to be held in person) or
    one day's written notice (if the meeting is to be held by telephone communications or video
    conference) to the Managers, or upon such shorter notice as may be approved by all the
    Managers. Any Manager may waive such notice as to himself.
                   (c)    Attendance and Waiver of Notice. Attendance of a Manager at any
    meeting shall constitute a waiver of notice of such meeting, except where a Manager attends a
    meeting for the express purpose of objecting to the transaction of any business on the ground that
                                                      17
     4819~7JJ.0120   v6
    2939908-000001




Case 3:18-bk-07868              Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                   Desc
                                       Exhibit Page 10 of 33
    the meeting ls not lawfully called or convened. Neither the business to be transacted at, nor the
    purpose of, any regular or special meeting of the Board need be specified in the notice or waiver
    of notice of such.meeting.
            Section 8.05 Manner of Acting; Deadlock. If there is more than one (I) Manager
    serving, all decisions requiring action of the Board or relating to the business or affairs of the
    Company shall be decided by the affirmative vote or consent of both Managers. ln the event the
    Managers are deadlocked on a particular matter, the Managers shall mutually select an arbitrator
    to break such deadlock. The expense of the arbitrator shall be a Company expense. If the
    Managers are unable to agree on the selection of an arbitrator within fifteen (1 S) days of such
    deadlock, each Manager ·shall select an arbitrator and those two arbitrators shall then select a
    third arbitrator to decide the matter.
                  . (a)      Quorum. Alr of the Managers serving on the Board shall ·constitute a
    quorum for the transaction of business of the Board. At all times when the Board is conducting
    business at a meeting of the Board, a quorum of the Board must be present at such meeting. If a
    quorum shall not be present at any meeting of the Board, then the Manager present at the
    meeting may adjourn the meeting from time to time, without notice other than announcement at
    the meeting, until a quorum shall be present.
                    (b)    Participation. Any Manager may participate in a meeting of the Board by
     means of telephone or video conference or other communications device that permits all
     Managers participating in the meeting to hear each other, and participation in a meeting by such
     means shall constitute presence in person at such meeting. A Manager may vote or be present at
     a meeting either in person or by proxy, and such proxy may be granted in writing, by means of
     Electronic Transmission or as otherwise permitted by Applicable Law.
                     (c)     Binding Act. Each Manager shall have one vote on all matters submitted
     to the Board. With respect to any matter before the Board, the act of a majority of the Managers
     shall be the act of the Board.

            Section 8.06 Acflon By Written Consent. Notwithstanding anything herein to the
     contrary, any action of the Board may be taken without a meeting if a written consent of all of
     the Managers on the Board shall approve such. action. Such consent shall have the same force
     and effect as a vote at a meeting where a quorum was present and may be stated as such in any
     document or instrument filed with the Secretary .of State of Delaware.
              Section 8.07 Compensation; No Employment.
                    (a)    Each Manager shall be reimbursed for his reasonable out-of-pocket
     expenses incurred In the performance -0f hls duties as a Manager, pursuant to such policies as·
     from time to time established by the Board. Nothing contained in this Section 8.07 shall be
     construed to preclude any Manager from serving the Company in any other capacity and
     receiving reasonable compensation for such services.
                    (b) · This Agreement does not, and is not intended to, confer upon any Manager
     any rights with respect to continued employment by the Company, and nothing herein should be
     construed to have created any employment agreement with any Manager.
            Section 8.08 Officers. The Board may appoint .individuals as officers of the Company
     (the "Officers") as it deems necessary or desirable to carry on the business of the Company and
                                                    18
      4819-6733-0120 Y6
     2939908.000001




Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                        Desc
                                 Exhibit Page 11 of 33
    the Board may delegate to such Officers such power and authority as the Board deems advisable.
    No Officer need be a Member or Manager, except that the Chief Executive Officer shall
    automatically become a Manager pursuant to Section 8.0 I. Any individual may hold two or more
    offices of the Company. Each Officer shall hold office until his successor is designated by the
    Board or until his earlier death, resignation or removal. Any Officer may resign at any time upon
    written notice to the Board. Any Officer may be removed by the Board (acting by majority vote
    of all Managers other than the Officer being considered for ·removal, if applicable) with or
    without cause at any time. A vacancy in any office occurring because of death, resignation,
    removal or otherwise, may, but need not, be filled by the Board.
             Section 8.09 Other Activities of Managers; Business Opportunities. Managers shall
    devote such time and attention to the business of the Company as they deem appropriate in their
    sole discretion. Nothing contained In this Agreement sh~ll prevent any Manager from engaging
    in any other activities or businesses1 regardless of whether those activities or businesses are
    similar to or competitive with the Company. None of the Managers shall be obligated to account
    to the Company or to the Members for any profits or income earned or derived from other such
    activities or businesses. None of the Managers shall be obligated to Inform the Company or the
    Members of any business opportunity of any type or description.
            Section 8.10 No Personal Liability. Except as otherwise provided-in the Delaware Act,
    by Applicable Law 1 a Financing Document or expressly in this Agreement, no Manager will be
    obligated personally for any debt, obligation or liability of the Company, whether arising in
    contract, tort or otherwise, solely by reason of being a Manager.
                                           ARTICLE IX
                                       PREMEMPTIVE RIGHTS
              Section 9.01 Pre-emptive Right.
                     (a) ·Issuance of New Securities. The Company hereby grants to each holder
    of Units (each, a 14Pre-emptive Member") the right to purchase its Pro Rata Portion of any New
    Securities that the Company may from time to time propose to issue or sell to any party.
                    (fr)   Definition of New Securities. As used herein, the term "New Securities"
    shall mean any future issued Units and any Unit Equivalents convertible into Units,
    exchangeable or exerciaable for Units, or providing a right to subscribe for, purchase or acquire
    Units; provided, that the term "New Securities,, shall not include Units or Unit Equivalents
    issued or sold by the Company in connection with: (A) a grant to any existing or prospective
    Managers, Officers or other Service Providers pursuant-to any Incentive Plan or similar equity·
    equity-based plans or other compensation agreement; (B) the conversion or exchange of any
    securities, whether equity or debt, of the-Company into Units, or the exercise of any warrants or
    other rights to acquire Units; (C) any acquisition by the Company of any equity interests, assets,
    propertie.s or business of any Person; (D) any merger, consolidation or other business
    combination involving the Company; (E) the commencement of any transaction or series of
    related transactions involving a Change of Control; (F) any subdivision of Units (by a split of
    Units or otherwise), payment of Distributions or any similar recapitalization; and (G) any private
    placement of warrants to purchase Units to lenders or other institutional investors (excluding the
    Members) in any arm's length transaction In which such lenders or investors provide debt
    financing to the Company; or (H) a joint venture, strategic alliance or other commercial
                                                    19
     4819-6733.nl;zOv6
     2939908·000001



Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                        Desc
                                 Exhibit Page 12 of 33
    relationship with any Person (including Persons that ure customers, suppliers and strategic
    partners of the Company or any Company Subsidiary) relating to the operation of the Company,s
    or any Company Subsidlary,s business and not for the primary purpose of raising equity capital.
                   (c)     Additional Issuance Notices. The Company shall give written notice (an
    "Issuance Notice") of any proposed issuance or sale described in Section 9.0l(a) to the Pre-
    emptive Members within five (S) Business Days following any meeting of the Board at which
    any such issuance or sale is approved. The Issuance Notice·shall, if applicable, be accompanied
    by a written offer from any prospective purchaser seeking to purchase New Securities (a
    "Prospective Purcbasern) and_shall set forth the material tenns and conditions of the proposed
    issuance or sale, including:
                           (i)     the number and description of the New Securities proposed to be
                                   Issued and the percentage of the Company's Units then outstanding
                                   on a Fully Diluted Basis (both in the aggregate and with respect to
                                   each class or series of Units proposed tO be issued) that such
                                   issua~ce would represent;

                           (ii)    the proposed issuance date, which shalt be at least twenty (20)
                                   Business Days from the date of the Issuance Notice;
                           (iii)   the proposed purchase price per unit of the New Securities; and
                           (iv)    if the consideration to be paid by the Prospective Purchaser
                                   Includes non-cash consideration, the Board,s good"faith
                                   determination of the Fair Market Value thereof.
              The Issuance Notice shall also be accompanied by a current copy of the Members
              Schedule indicating the Pre-emptive Members' holdings of Units in a manner that
              enables each Pre-emptive Member to calculate .its Pro Rata Portion of any New
              Securities.
                   (d)      Exe.rcise of Pre-emptive-Rights. Each Pre-emptive Member shall for a--
    period of ten (IO) Business Days following the receipt of an Issuance Notice (the "Exercise
    Period") have the right to elect irrevocably to ·purchase all or any portion of its Pro Rata Portion
    of any New Securities. as applicable, at the respective purchase prices set forth in the Issuance
    Notice by delivering a written notice to the Company (an "Acceptance Notice") specifying the
    number of New Securities it desires to purchase. The delivery of an Acceptance Notice by a Pre-
    emptive Member shall be a binding and irrevocable offer by such Member to purchase the New
    Securities described therein. The failure of a Pre·emptive Member to deliver an Acceptance
    Notice by the end uf the Exercise Period -shall constitute a waiver of its rights under this Section
    9.01 with respect to the purchase of such New Securities, but shall not affect its rights with
    respect to any future issuances or sales of New Securities.
                     (e)   Over-allotment No later than five (5) Business Days following the
     expiration of the Exercise Period. the Company shall notify each Pre-emptive Member in writing
     of the number of· New Securities that each Pre-emptive Member has agreed to purchase
     (including. for the avoidance of doubt, where such number is zero) (the "Over-allotment
     Notice"), Each Pre-emptive Member exercising its rights to purchase its Pro Rata Portion of the
     New Securities in full (an "Exercising Member") shall have a right of over-allotment such that
     if any other Pre-emptive Member has failed to exercise Its right under this Section 9.01 to
                                                   20
     4819-6733-0120 v6
     2939908.000001



Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                        Desc
                                 Exhibit Page 13 of 33
    purchase its full Pro Rata Portion of the New Securities (each. a "Non-Exercising Member"),
    such Exercising Member may purchase its Pro Rata Portion of such Non-Exercising Member's
    allotment by giving written notice to the Company within tive (5) Business Days of receipt of the
    Over-allotment Notice (the "Over-allotment Exercise Period").
                     (f)    Sales to the Prospective Purchaser. Following the expiration of the
    Exercise Period and, if applicable, the Over-allotment Exercise Period, the Company shall be
    free to complete the proposed issuance or sale of New Securities described in the Issuance
    Notice with respect to which Pre-emptive Members declined to exercise the pre-emptive right set
    forth In this Section 9.01 on terms no less favorable to the Company than those set forth in the
    Issuance Notice (except that the amount of New Securities to be issued or sold by the Company
    may be reduced); provided, that: (i) such issuance or sale is closed within twenty (20) Business
    Days after the expiration of the Exercise Period and, if applicable, the Over-allotment Exercise
    Period· (subject to the extension of such twenty (20) Business Day period for a reasonable time
    not to exceed forty (40) Business Days to the extent reasonably .necessary to obtain any third·
    party approvals); and (ii) for the avoidance of doubt, the price at which the New Securities are
    sold to the Prospective Purchaser is at least equal to or higher than the purchase price described
    in the Issuance Notice. Tn the event the Company has not sold such New Securities within such
    time period, the Company shall not thereafter issue or sell any New Securities without first again
    offering such securities to the Members in accordance with the procedures set forth in this
    Section 9.0J.
                     (g)    Closing of the Issuance. The closing of any purchase by any Pre-emptive
    Member shall be consummated concurrently with the consummation of the issuance or sale
    described in the Issuance Notice. Upon the issuance or sale of any New Securities in accordance
    with this Section 9.0 I1 the Company shall deliver the New Securities free and clear of any liens
    (other than those arising hereunder and those attributable to the actions of the purchasers
    thereof), and the Company shall so represent and warrant to the purchasers thereof, and .further
    represent and warrant to such purchasers that such New Securities shall be, upon issuance
    thereof to the Exercising Members and after payment-therefor, duly authorized, validly issued,
    fully paid and non.assessable. The Company, in the discretion of the Board pursuant to Section
    3.05(a), may deliver to each Exercising Member certificates evidencing the New Securities. Bach
    Exercising Member shall deliver to the Company the purchase price for the New Securities
    purchased by it by certified or bank check or wire transfer of immediately available funds. Each
    party to the purchase and- sale of New S-ecurities shall take all such other actions as may be
    reasonably necessary to consummate the purchase and sale including, without limitation,
    enterin_g into such additional agreements as may be necessary or appropriate.
                                            ARTICLEX
                                            TRANSFER
           Section 10.01 Gener.al Restrictions on Transfer.
           (a)     Bach Member acknowledges and agrees that such Member (or any Pennitted
    Transferee of such Member) shall not Transfer any Units or Unit Equivalents except as permitted
    in subsection (I) belowt or in accordance with the procedures described in Section 10.04 and
    Section I0.05, as applicable. No Transfer of Units or Unit Equivalents to a Person not already a
    Member of the Company shall be deemed completed until the prospective Transferee is admitted
    as a Member of the Company in accordance with Section 4.0l(b) hereof.
                                                   21
     4819-6733.0120 v6
    2939908-00000 I



Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                        Desc
                                 Exhibit Page 14 of 33
                          (i)     Transfers of Incentive Units shall not be pennitted except:
                                  (A)    pursuant to Section I0;02i
                                  (B)    when required of a Drag-along Member pursuant to Section
                                         10.04;

                                  (C)    as set forth in Section I0,05;
                                  (D)    as set forth in the Incentive Plan or applicable Award
                                         Agreement; or
                                  (B)    as approved by the Board.
                  (b)     Notwithstanding any other provision of this Agreement (including-Section
    I0.02), each Member agrees that it will not, directly or indirectly, Transfer any of its Units or
    Unit Equivalents, and the Compatly agrees that It shall not issue any Units or Unit Equivalents:
                          (i)    except as permitted under the Securities Act and other applicable
                                 federal or state securities or blue sky laws, and then, with respect
                                 to a Transfer of Units or Unit Equivalents, if requested by the
                                 Company, only upon delivery to the Company of an opinion of
                                 counsel in fonn and substance satisfactory to the Company to the
                                 effect that such Transfer may be effected without registration
                                 under the Securities Acti
                          (ii)    if such Transfer or issuance would cause the Company to be
                                  considered a "publicly traded partnership" under Section 7704(b)
                                  of the Code within the meaning of Treasury Regulation Section
                                  1.7704-l(h)(l)(ii), including the look-through rule in Treasury
                                  Regulation Section I.7704-1 (h)(3);
                          (iii)   if such Transfer or issuance would affect the Company's existence
                                  or qualification as a limited liability company under the Delaware
                                  Act;
                          (iv)    if such Transfer- or issuance would cause the Company to lose its
                                  status as a partnership for federal income tax purposes;
                          (v)     if such Transfer or issuance would cause a termination of the
                                  Company for federal income tax purposes;
                          (vi)    if such Transfer or issuance would cause the Company to be
                                  required to register as an investment company under the
                                  Investment Company Act of 1940, as amended; or
                          (vii)   if such Transfer or issuance would cause the assets of the
                                  Company to be deemed "Plan Assets" as defined under the
                                  Employee Retirement Income Security Act of 1974 or its
                                  accompanying regulations or result in any "prohibited transaction"
                                  thereunder involving the Company;
                                                   22
    48 I9-6733-0120v6
    2939908-00000 I




Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                       Desc
                                 Exhibit Page 15 of 33
             In any event, the Board may refuse the Transfer to any Person if such Transfer would
             have a material adverse effect on the Company as a result of any regulatory or other
             restrictions imposed by any Governmental Authority.
                      (c)    Any Transfer or attempted Transfer of any Units or Unit Equivalents in
    violation of this Agreement shall be null and void, no .such Transfer shall be recorded on the
    Company's books and the purported Transferee in any such Transfer shall not be treated (and the
    purported Transferor shall continue be treated) as the owner of such Units or Unit Equivalents
    for all purposes of this Agreement.
                      (d)    For the avoidance of doubt, any Transfer of Units or Unit Equivalents
    pennitted by Section 10.02 or made irr accordance with the procedures described in Section
    10.04 and Section 10.05, as applicable, and purporting to be a sale, transfer, assignment or other.
    disposal of the entire Membership Interest represented by such Units or Unit Equivalents,
    inclusive of all the rights and benefits applicable to -such Membership Interest as described in the
    definition of the term "Membership Interest,0 shall be deemed a sale, transfer. assignment or
    other disposal of such Membership Interest in Its entirety as intended by the parties to such
    Transfer, and sha11 not be deemed a sale, transfer, assignment or other disposal of any less than
    all of the rights and benefits described in the definition of the term "Membership Interest,"
    unless otherwise explicitly agreed to by the parties to such Transfer.
             Section 10.02 Permitted Transfers. The provisions of Section 10.0l{a) and Section
    l 0.05 shall not apply to any of the following Transfers by any Member of any of its Units or Unit
    Equivalents:
                      (a)    To (i) a trust under which the distribution of Units may be made.only to
    such Member and/or to such Member's spouse, parent, siblings, descendants (including adoptive
    relationships and stepchildren) and the spouses of each such natural persons (collectively,
    "Family Members") any Family Member of such Member, (ii) a charitable remainder trust, the
    income from which will be-paid to such Member during his life, (iii) a corporation, partnership
    or limited liability company, the stockholders, partners or members of which are only such
    Member and/or ~amily Members of such Member, or (iv) by will or by the laws of intestate
    succession, to such Member's executors, administrators, testamentary trustees, legatees or
    beneficiaries; provided, that any Member who Transfers Units shall remain bound by the
    provisions of Section 1t .0 t; or
                      (b)    As approved .by the Board.
             Section 10.03 [Intentionally Omitted].
             Section 10.04 Drag-along Rights.
    .               (a)     Participation. If Don Bivacca and Chris Kelly (such Members, the
    "Dragging Members"), propose to Transfer, .in one transaction or a series of related
    transactions, all of the Membership Interests owned by the Dragging Members (a "Drag-along
    Sale11), the Dragging Members shall have the right, after delivering the Drag-along Notice in
    accordance with Section 10.04(d) and subject to compliance with Section 10.04(e), to require
    that each other Member (each, a "Drag-along Member") participate in such sale (including, if
    necessary, by converting their Unit Equivalents into the Units to be sold in the Drag-along Sale)
    in the manner set forth in Section I0.04(b).

                                                    23
    4819-6733-0120 v6
    2939908-000001



Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                          Desc
                                 Exhibit Page 16 of 33
                     (b)    Sale of Units. Subject to compliance with Section I0.04(e), if the Drag-
     along Sale is structured as a sale of all or substantially all of the consolidated assets of the
     Company or as a merger, consolidation, recapitalization, or reorganization of the Company or
     other transaction requiring the consent or approval of the Members, each Drag-along Member
     shall vote in favor of the transaction and otherwise consent to and raise no objection to such
     transaction, and shall take all actions to waive any dissenters', appraisal or other similar rights
     that it may have in connection with such transaction. The.· DistributiQn of the aggregate
     consideration of such transaction shall be made in accordance with Section I3.03(c).
                     (c)    Sale of Membership Interests. Subject to compliance with Section
     10.04(e), each Drag-along Member shall sell in the Drag-along Sale all of the Membership
     Interests held by such Drag-along Member.
                         (d)    The Dragging Member shall exercise its rights pursuant to this Section
     10.4(d) by delivering a written notice (the "Drag-along Notice") to the Company and each
     Drag-along Member no more than ten (10) Business Days after the execution and delivery by all
     of the parties thereto of the definitive agreement entered into with respect to the Drag-along Sale
     and, in any event, no later than twenty (20) Business Days prior to the closing date of such Drag-
     along Sale. The Drag-along Notice shall make reference to the Dragging Members' rights and
     obligations hereunder and shall describe In reasonable detail:
                                (i)     The name of the person or entity to whom such Units are proposed
                                        to be sold;
                                (ii)    The proposed date, time and location of the closing of the sale;
                                (iii)   The proposed amount of consideration for the Drag-along Sale and
                                        the other material terms and conditions of the Drag-along Sale,
                                        including a description of any non-cash consideration in sufficient
                                        detail to permit the valuation thereof and Including, if available,
                                        the purchase price per Unit of each applicable class or series
                                        (which may take into account the Profits Interest Hurdle of any
                                        Incentive Units to be sold); and
                                (iv)    A copy of any form of agreement proposed to be executed in
                                        connection therewith.
              ·    (e) . Conditions of Sale. The obligations of the Drag-along Members in
     respect of a Drag-along Sale under this Section 10.04 are subject to the satisfaction of the
     following conditions:

                                (i)     The consideration to be received by each Drag-along Member shall
                                        be the same fonn and amount of consideration to be received by
                                        the Dragging Member per Unit and the tenns and conditions of
                                        such sale shall, except as otherwise provided in Section
                                        I 0.04(e)(li), be the same as those upon which the Dragging
                                        Member sells its Units;
                                                         24
     4819-6733-0120 v6
     2939908-00000 I



Case 3:18-bk-07868             Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                           Desc
                                      Exhibit Page 17 of 33
                           (ii)    If the Dragging Member or any Drag-along Member is given an
                                   option as to the form and amount of consideration to be received,
                                   the same option shall be given to all Drag·along Members; and

                           (iii)   Each Drag-along Member shall execute the applicable purchase
                                   agreement, If applicable, and make or provide the same
                                   representations, warranties, covenants, indemnities and agreements
                                   as the Dragging Member makes or provides in connection with the
                                   Drag·along Sale; provided, that each Drag·along Member shall
                                   only be obligated to make individual representations and
                                   warranties with .respect to its title to and oirnership of the
                                   applicable Units, authorization, execution and delivery of relevant
                                   documents, enforceability of such documents against the Drag-
                                   along Member, and other matters relating to such Drag-along
                                   Member, but not with respect to any of the foregoing with respect
                                   to any other Members or their Units; provided further that all
                                   representations, warranties, covenants and indemnities shall be
                                   made by the Dragging Member and each Drag-along Member
                                   severally and not jointly and any indemnification obligation shall
                                   be pro rata based on the consideration received by the Dragging
                                   Member and each Drag-along Member, in each case in an amount
                                   not to exceed the aggregate proceeds received by the Dragging
                                   Member and each such Drag·along Member in connection with the
                                   Drag-along Sale. .

                   (t)    Cooperation. Each Drag-along Member shall take all actions as may be
    reasonablynecessary to consummate the Drag-along Sate, including, without limitation, entering
    into-agreements and delivering certificates and instruments, in each case, consistent with the
    agreements being entered into and the certificates being delivered by the Dragging Member, but
    subjectto Section 10.04(e)(iii).
                    (g)     Expenses. The fees and expenses of the Dragging Member incurred in
     connec~ion  with a Drag-along Sale and for the benefit of all Drag-along Members (it being
     understood that costs incurred by or on behalf of a Dragging Member for its sole benefit wilt not
     be considered to be for the benefit of all Drag-along Members), to the extent not paid or
     reimbursed by the Company or the Independent Third Party, s~all be ~hared by the Dragging
     Member and all the Drag-along Members on a pr-0 rata basis, based on the consideration received
     by each such Member; provided, that no Drag-along Member sruul be obligated.to make any out-
     of-pocket expenditure prior to the consummation of-the Drag-along Sale.
                    (h)     Consummation of Sale. The Dragging Member shall have ninety (90)
     days following the date of the Drag-along Notice in which to consummate the Drag-along Sale,
     on the terms set forth in the Drag-along Notice (which 90-day period may be extended for for an
     additional thirty (30) to the extent reasonably necessary to obtain required approvals or consents
     from any Governmental Authority). If at the end of such period the Dragging Member has not
     completed the Drag-along Sale, the Dragging Member may not then exercise its rights under this
     Section 10.04 without again fully complying with the provisions of this Section I0.04.
                                                    25
     4819-6733-0120 Y6
     2939908.000001



Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                         Desc
                                 Exhibit Page 18 of 33
              Section 10.0S Call Rig~t.
                   (a)    Call Right. At any time prior to the consummation of a Change of
    Control, following the termination of employment or other engagement of any Service Provider
    with the Company, the Company may, at its election, require the· Service Provider and any or all
    of such Service Provider's Permitted Transferees to sell to the Company all or any portion of
    such Service Provider's Units or Incentive Units at the folJowing respective purchase prices:
                                (i)     For the Restricted Incentive Units, under all circumstances of
                                        termination, a price equal to the lesser of their Fair Market Value
                                        and One Dollar ($1) (the "Cause Purchase Price").

                                (ii)    For the Units or Unrestricted Incentive Units, their Cause Purchase
                                        Price, in the event of:
                                        (A)    the termination of such Service Provider's employment or
                                               other engagement by the Company for Cause; or

                                        (B)    the resignation of such Service Provider for any reason.
                                (iii)   For the Units or Unrestricted Incentive Units, a price equal to their
                                        Fair Market Value, in the event of:
                                        (A)    the termination of such Service Provider's employment or
                                               other engagement by the Company for a reason other than
                                               for Cause; or
                                        (B)    the-death or Disability of such Service Provider.
                          (b)   Procedures.

                                (i)     If the Company desires to- exercise its right to purchase Units
                                        and/or Incentive Units pursuant to this Section t 0.05, the Company
                                        shall deliver to the Service Provider, within ninety (90) days after
                                        the termination of such Service Provider1s employment or other
                                        engagement, a written notice (the "Repurchase Notice")
                                        specifying the number-of Common Units and/or Incentive Units to
                                        be repurchased by the Company (the 11Repurchased Units") and
                                        the purchase price therefor in accordance with Section 1O.OS(a).
                                (ii)    Each applicable Service Provider shall. at the closing of any
                                        purchase consummated pursuant to this Section I 0.05, represent
                                        and warrant to the Company that: ·

                                        (A)    such Service Provider has full right, title and interest in and
                                               to the Repurchased Units; ·


                                                         26
     4819-6733.()120 v6
    2939908-00000 I



Case 3:18-bk-07868              Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                          Desc
                                       Exhibit Page 19 of 33
                                   (B)    such Service Provider has all the necessary power and
                                          authority and has taken all necessary action to sell such
                                          Repurchased Units as contemplated by this Section 10.05;
                                          and                     ·

                                   (C)    ·the Repurchased Units are free and clear of any and all
                                           liens other than those arising as a result of or under the
                                           tenns of this Agreement.
                           (iii)   Subject to Section 10.0S(c) below, the closing of any sale of
                                   Repurchased Units pursuant to this Section 10.05 shall take place
                                   no later than one hundred eighty (l80) days following receipt by
                                   the Service Provider of the Repurchase Notice. Subject to the
                                   existence-of any Delay Condition, the Company shall pay the Call
                                   Purchase Price for the Repurchased Units by: (i) certified or
                                   official bank check or by wire transfer of immediately available
                                   funds; or (Ii) a buyer subordinated note (fully subordinated in right
                                   of payment and exercise of remedies to the lenders' rights under
                                   any Financing Document) with no more than a five (5) year term,
                                   bearing interest at the Company Interest Rate until paid in full. The
                                   Company shall give the Service Provider at least ten (I 0) days'
                                   written notice of the date of closing, which notice shall include the
                                   method of payment selected by the Company. Notwithstand_ing the
                                   provisions of this Section 10.S(b)(iii). in the event of the death of a
                                   Member, such Member's Membership Interest shall be purchased
                                   for cash.

                    (c)     Delay Condition. Notwithstanding the provisions of Section 10.0S(b)(iii),
     the Company shall not be obligatedlo repurchase any Common or Incentive Units if there exists
     a Delay Condition. In such event, the Company shall notify the Service Provider in writing as
     soon as practicable of such Delay Condition and the Company may thereafter:
                           (i)     Defer the closing and pay the Call Purchase Price at the earliest
                                   practicable date on which no Delay Condition exists, in which
                                   case, the Call-Purchase :Price shall accrue interest at the Company
                                   Interest Rate from the latest date that the closing could have taken
                                   place pursuant to Section -10.0S(b){iii) above (the "Intended Call
                                   Closing Date") to the date the Call Purchase Price is actually paid;
                                   or
                           (ii)    Pay the Call Purchase Price with a buyer subordinated note (fully
                                   subordinated in right of payment and exercise of remedies to the
                                   lenders' rights under any Financing Document) with no more than
                                   a three (3) year term, bearing interest at the Company Interest Rate
                                   from the Intended Call Closing Date until paid in full.


                                                     27
      4819-6733.0120 Y6
     2939908.(IOOOOJ



Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                           Desc
                                 Exhibit Page 20 of 33
                  (d)     Cooperation. The Service Provider shall take all actions as may ·be
    reasonably necessary to consummate the sale contemplated by this Section 10.05, including,
    without limitation, entering into agreements and delivering certificates and instruments and
    consents as may be deemed necessary or appropriate.
                    (e)    Closing. At the closing of any sale and purchase pursuant to this Section
    I 0.05, the Service Provider shall deliver to the Company a certificate or certificates representing
    the Incentive Units to be sold (if any), accompanied by evidence of transfer and all necessary
    transfer taxes paid and stamps affixed. if necessary, against receipt of the Call Purchase Price.
                                              ARTICLE XI
                                              COVENANTS
             Section lLlU Confidentiality.
                    (a)    Each Member- acknowledges that during the term of this Agreement, he
     will have access to and become acquainted with trade secrets, proprietary infonnation and
     confidential information belonging to the Company, and their Affiliates that are not generally
     known to the public,· including. but not limited to, information concerning business plans,
     financial statements and other information provided pursuant to this· Agreement, operating
     practices and methods, expansion plans, strategic plans, marketing plans, contracts, customer
     lists or other business documents which the Company treats as confidential, in any fonnat
     whatsoever (including oral, written, electronic or any other form or medium) (collectively,
     "Confidential Information"). In addition, each Member acknowledges that:
                           (i)    the Company has invested, and continues to invest, substantial
                                  time, expense and specialized knowledge in developing its
                                  Confidential Information;
                           (ii)   the Confidential Information provides the Company witlr a
                                  competitive advantage over others in the marketplace; and
                                                    '
                           (Hi)   the Company would be irreparably harmed if the Confidential
                                  Information were disclosed to competitors or made available to the
                                  public. Without limiting the applicability of any other agreement to
                                  which any Member ls subject, no Member shall, directly or
                                  indirectly, disclose or use (other than solely-for the purposes of
                                  such Member monitoring and analyzing ~his Jnvestment in the
                                  Company or performing his duties as a Manager, Officer,
                                  employee, consultant or other service provider of the Company) at
                                  any time, including, without limitation, use for personal,
                                  commercfo1 or proprietary advantage or- profit, either during his
                                  association or employment with the Company or thereafter, any
                                  Confidential Information of which such Member is or- becomes
                                  aware. Each Member in possession of Confidential Infonnation
                                  shall take all appropriate steps to ·safeguard such information and
                                  to protect it against disclosure, misuse, espionage, loss and theft.



                                                     28
      4819-673J.0!20 v6
     2939908..000001



Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                          Desc
                                 Exhibit Page 21 of 33
     be the Company's exclusive remedy for a breach but instead shall be in addition to all other
     rights and remedies available to the Company at law and equity
                     (d)    Member agrees and acknowledges that the limitations and restrictions set
     forth herein, including geographical and temporal restrictions on certain competitive activities,
     are reasonable in all respects and not oppressive and are material and substantial parts of this
     Agreement intended and necessary to prevent unfair competition and to protect the Company's
     goodwill, substantial and legitimate business interests, and Confidential lnfonnation.

                      (e)    The covenants in this ARTICLE XI ar~ severable and separate, and the
    unenforceability of any specific covenant shall not affect the provisions of any other covenant.
    Moreover, in the event a court of competent jurisdiction shall determine that the scope, time, or
    territorial restrictions set forth are unreasonable, then it is the ip.tention of the parties that such
    restrictions be enforced to the fullest extent which the court deems reasonable, and this
    Agreement shall thereby be refonned.

                                         ARTICLE XII
                                   ACCOUNTING; TAX MATTERS
            Section 12.01 Financial Statements. The Company shall furnish to each Initial Member
    (each, a "Qualified Member") the following reports:
                    (a)   Annual Financial Statements. As soon as available, and in any event
    within one hundred twenty ( 120) days after the end of each Fiscal Year, a balance chargeback of
    the Company as at the end of such Fiscal Year and statements of income, cash flows and
    Members' equity for such Fiscal Year, in each case setting forth in comparative form the figures
    for the previous Fiscal Year, all prepared in accordance with historical and current accounting
    principles of the Company
            Section 12.02 Inspection Rights. Upon reasonable notice from a Qualified Member, the
    Company shall, and shan cause its Managers, Officers and employees to, afford each Qualified
    Member and its Representatives reasonable access during normal business hours to (i) the
    Company's properties_, offices, and other facilities, (ii) the corporate, financial and similar
    records, reports and documents of the Company, including, without limitation, all books and
    records, minutes of proceedings, documents, reports of operations, and to p.ermit each Qualified
    Member and its Representatives to examine such documents and make copies thereof, and (iii)
    the Company's Officers, the opportunity to discuss and advise on the affairs, finances and
    accounts of the Company.
            Section 12.03 Budget. Not later than thirty (30) days prior to the commencement of
    each Fiscal Year, the Company shall prepare, submit to and obtain the approval of the Board a
    business plan and annual operating budgets for the Company in detail for the upcoming Fiscal
    Year, (the "Budget"). The Company shall use commercially reasonable efforts to operate in all
    material respects in accordance with the Budget. The Company shall review the Budget
    periodically and shall not make any material changes thereto without the approval of the Board.

              Section 12.04 Tax Matters Member.
                  (a)     Appointment. The Members hereby appoint Chris Kelly as the "tax
    matters partner" (as defined in Code Section 6231 prior to its amendment by the Bipartisan
                                                31
    4819-6733-0120 \16
    2939908-000001


Case 3:18-bk-07868         Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                            Desc
                                  Exhibit Page 22 of 33
     Budget Act of 2015 ("BBA")) (the "Tax Matters Member") and, for tax years beginning on or
     after January 1, 2018, the "partnership representative" (the "Partnership Representative") as
     provided in Code Section 6223(a) (as amended by the BBA).
                    (b)    Tax Examinations and Audits. The Tax Matters Member and
    Partnership Representative are each authorized and required to represent the Company (at the
    Company's expense) in connection with all examinations of the Company's affairs by Ta»dng
    Authorities, including resulting administrative and judicial proceedings, and to expend Company
    funds for professional services and costs associated therewith. Each Member agrees that such
    Member will not independently act with respect to tax audits or tax litigation of the Company,
    unless previously authorized to do so in writing by the Tax Matters Member or Partnership
    Representative, which authorization may be withheld by the Tax Matters Member or Partnership
    Representative in its sole and· absolute discretion. The Tax Matters Member or Partnership
    Representative shall have sole discretion to determine whether the Company (either on its own
    behalf or on behalf of the Members) will contest or continue to contest any tax deficiencies
    assessed or proposed to be assessed by any Taxing Authority. The Company and its Members
    shall be bound by the actions taken by the Tax Matters Member and Partnership Representative.
                    (c)     BBA Elections and Procedures. In the event of an audit of the Company
    that is subject to the partnership. audit procedures enacted under Section 1101 of the BBA (the
    "BBA Procedures"), the Partnership Representative, in its sole discretion~ shall have the right to
    make any and all elections and to take any actions that are available to be made or taken by the
    Partnership Representative or the Company under the BBA Procedures (including any election
    under Code Section 6226 as amended by the BBA). If an electh;m under Code Section 6226(a)
    (as amended by the BBA) is made, the Company shall furnish to each Member for the year under
    audit a statement of the Member's share of any adjustment set forth in the notice of final
    partnership adjustment, and each Member shall take such adjustment into account as required
    under Code Section 6226(b) (as amended by the BBA).
                   (d)     Tax Returns and Tax Deficiencies. Each Member agrees that such
    Member shall not treat any Company item inconsistentiy on such Member's federal, state,
    foreign or other income tax return with-the-treatment of the item on the Company's return. Any
    deficiency for taxes imposed on any Member (including penalties, additions to tax or interest
    imposed with respect to such taxes and any tax deficiency imposed pursuant to Code Section
    6226 as amended by the BBA) will be paid by such Member and if required to be paid (and
    actually paid) by the Company, will be recoverable from such Member as provided in Section
    7.0S(d). To the extent that the Partnership Representative_does not make an election under Code
    Section-622l(b) or Cocfe Section 6226 (each as amended by the BBA), the Company shall use
    commercially reasonable efforts to (i) make any modifications available under Code Section
    6225(c)(3), (4), and (5); as amended by the BBA, and (ii) if requested by a Member, provide to
    such Member infonnation allowing such Member to file an ame_nded· federal income tax return,
    as described in Code Section 6225(c)(2) as amended by the BBA, to the extent such amended
    return and payment of any related federal income taxes would reduce any taxes payable by the
    Company.
                  (e)    Resignation. The Tax Matters Member or Partnership Representative may
    resign at any time. If Chris Kelly ceases to be the Tax Matters Member or Partnership
    Representative for any reason, the holders of a majority of the Units of the Company shall
    appoint a new Tax Matters Member or Partnership Representative.
                                                 32
    4&19-673:l-0120 v6
    2939908..000001


Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                        Desc
                                 Exhibit Page 23 of 33
              Section 12.05 Tax Returns. At the expense of the Company, the Board (or any Officer
     that it may designate pursuant to Section 8.08) shall endeavor to cause the preparation and timely
     filing (including extensions) of all tax returns required to be filed by the Company pursuant to
     the Code as well as all other required tax returns in each jurisdiction in which the Company own
     property or do business. As soon as reasonably possible after the end of each Fiscal Year, the
     Board or designated Officer will cause to be delivered to each Person who was a Member at any
     time during such Fiscal Year, IRS Schedule KMI to-Form 1065 and such other information with
     respect to the Company as may be necessary for the preparation of such Person's federal, state
     and local income tax returns for such Fiscal Year.
           Section 12.06 Company Funds. All funds of the Company shall be deposited in its
    name, or in such name as may be designated by the Board, in such checking, savings or other
    accounts, or helciin its name in the form of such other investments as shall be designated-by the
    Board. The funds of the Company shall not be commingled with the funds of any other Person.
    All withdrawals of such deposits or liquidations of such investments by the Company shall be
    made exclusively upon the signature or signatures of such Officer or Officers as the Board may
    designate.
                                                ARTICLE XIII
                                    DISSOLUTION AND LIQUIDATION
          Section 13.01 Events of Dissolution. The Company shall be dissolved and is affairs
    wound up only upon the occurrence of any of the following events:
                         (a)   The detennination of the Board to dissolv~ the Company;
                    (b)     The sale, exchange, involuntary conversion, or other disposition or
    Transfer of all or substantially all the assets of the Company; or
                         (c)   The entry of a decree of judicial- dissolution under § 18M802 of the
    -Delaware Act.
            Section 13~02 Effectiveness of Dissolution. Dissolution of the Company. shall be
    effective on the day on which the event described in Section 13.01 occurs, but the Company shalt
    not terminate until the winding up of- the Company has been completed, the assets of the
    Company have been Distributed as provided in Section 13.03 and the Certificate of Formation
    shall have been cancelled as provided in Section 13.04.
          Section 13.03 Liquidation. If the Company is dissolved pursuant to Section 13.01, the
    Company shall be liquidated and its business and affairs wound up in accordance with the
    Deiaware Act and the following provisions:
                   (a)     Liquidator, The Board, or, if the Board is unable to do so, a -Person
    selected by the holders of a majority of the Units, shall act as liquidator to wind up the Company
    (the "Liquidator"), The Liquidator shall have full power and authority to sell, assign, and
    encumber any or all of the Company's assets and to wind up and liquidate the affairs of the
    Company in an orderly and business-like manner.
                    (b)     Accounting. As promptly as possible after dissolution and again after
    final liquidation, the Liquidator shall cause a proper accounting ·to be made by a recognized firm
    of certified public accountants of the Company!s assets, liabilities and operations through the last

                                                      33
     4819-6733.0120 v6
    2939908.000001


Case 3:18-bk-07868             Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                      Desc
                                      Exhibit Page 24 of 33
     day of the calendar month in which the dissolution occurs or the final liquidation is completed,
     as applicable.
                    (c)     Distribution of Proceeds. The Liquidator shall liquidate the assets of the
     Compa~y    and Distribute the proceeds of such liquidation in the following order of priority,
     unless otherwise required by mandatory provisions of Applicable Law:
                           (i)     First, to the payment of al.I of the Company's debts and liabilities
                                   to its creditors (including Members, if applicable) and the expenses
                                   of liquidation (including sales commissions incident to any sales of
                                   assets of the Company);
                           (ii)    Second, to the establishment of and additions to reserves that are
                                   detennined by the Board in its sole discretion to ~ reasonably
                                   necessary for any contingent unforeseen liabilities or obligations of
                                   the Company; and
                           (iii)   Third, to the Members in the same manner as        Distributio~s   are
                                   made under Section 7.02.
               .    (d)     Discretion of Liquidator. Notwithstanding the provisions of Section
    13.03(c) that require the liquidation of the assets of the Company, but subject to the order of
    priorities set forth in Section I 3.03(c), if upon dissolution of the Company the Liquidator
    determines that an immediate sale of part or all of the Company's assets would be impractical or
    could cause undue loss to the Members, the Liquidator may defer the liquidation of any assets
    except those necessary to satisfy Company liabilities and reserves, and may, in its absolute
    discretion, Distribute to the Members, in lieu of cash, as tenants in common and in accordance
    with the provisions of Section l 3.03(c), undivided interests in such Company assets as the
    Liquidator deems not suitable for liquidation. Any such Distribution in kind will be subject to
    such conditions relating to the disposition and management of such properties as the Liquidator
    deems reasonable and equitable and to any agreements governing the operating of such
    properties at such time. For purposes of any such Distribution, any-property to be Distributed
    will be valued at its Fair Market Value.
            Section 13.04 -Cancellation of Certificate of Formation. Upon completion of the
    Distribution of the assets of the Company as provided in Section l 3.03(c) hereof, the Company
    shall betenninatecland the Liquidator shall cause the cancellation of the Certificate of Formation
    in the State of Delaware and of all qualifications and registrations of the Company as a foreign
    limited liability company in jurisdictions other than the State of Delaware and shall take- such
    other actions as may be necessary to terminate the Company.
           Section 13.05 Survival of Rights, Duties and Obligations. Dissolution, liquidation,
    winding up or tennination of the Company for any-reason shall not release any party from any
    Loss which at the time of such dissolution, liquidation, winding up or tennination already had
    accrued to any other party or which thereafter may accrue in respect of any act or omission prior
    to such dissolution, liquidation, winding up or termination. For the avoidance of doubt, none of
    the foregoing shall replace, diminish or otherwise adversely affect any Member's right to
    indemnification pursuant to Section 14.03.
           Section 13.06 Recourse for Claims. Each Member shall look solely to the assets of the
    Company for all Di_stributions with respect to the Company, such Member's Capital Account,
                                                    34
     4819-6733-0120 v6
    2939908-000001


Case 3:18-bk-07868        Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                           Desc
                                 Exhibit Page 25 of 33
     and such Member's share of Net Income, Net Loss and other items of income. gain, loss and
     deduction, and shall have no recourse therefor(upon dissolution or otherwise) against the Board,
     the Liquidator or any other Member.
                                         ARTICLE XIV
                               EXCULPATION AND INDEMNIFICATION
                Section 14.01 Exculpation of Covered. Persons.
                    (a)    Covered Persons. As used herein, the tenn "Covered Person" shall mean
     (i) each Member, (ii) each officer, director, shareholder, partner, member, controlling Affiiiate,
     employee, agent or representative of each Member, and each of their controlling Affiliates, and
     (iii) each Manager, Officer, employee, agent or representative of the Company.      · · ·
                   (b)    Standard of Care. No Covered Person shall be liable-to the Company or
    any other Covered Person for any loss, damage or claim incurred by reason of any action ·taken
    or omitted to be taken by such Covered Person-in good-faith reliance on the provisions of this
    Agreement, so long as such action or omission does not constitute fraud or willful misconduct by
    such Covered Person.
                    (c)    Good Faith Reliance.· A Covered Person shall be fully protected in
    relying in good faith upon the records of the Company and upon such infonnation, opinions,
    reports or statements (including timmcial statements and infonnation, opinions, reports or
    statements as to the value or amount of the assets, liabilities, Net Income or Net Losses of the
    Company or any facts pertinent to the existence and amount of assets from which Distributions
    might properly be paid) of the following Persons or groups: (i) another Manager; (ii) one or more
    Officers or employees of the Company; (iii) any attorney, independent accountant, appraiser or
    other expert or professional employed or engaged by or on behalf of the Company; or (iv) any
    other Person selected in good faith by or on behalf of the Company, in each case as to matters
    that such relying Person reasonably believes to be within such other Person's professional or
    expert competence. The preceding sentence shall in no way limit any Person•s right to rely on
    infonnation-to the extent provided in § 18-406 of the Delaware Act
               Section 14.02 Liabilities and Duties of Covered Persons.
                    (a)     Limitation of Liability. This Agreement is not intended to, and does not,
    create or impose any fiduciary duty on any Covered Person. Furthermore, each of the Members
    and the Company hereby waives any and all fiduciary duties that, absent such waiver, may be
    implied by Applicable Law, and in doing so, acknowledges and agrees that the duties and
    obligation of each Covered Person to each other and to the Company are only as expressly set
    forth in this Agreement. The provisions of this Agreement, to the extent that they restrict the
    duties and liabilities of a Covered Person otherwise existing at law or in equity, are agreed by the
    Members to replace such other duties and liabilities of such Covered Person.
                   (b)    Duties. Whenever in this Agreement a Covered Person is permitted or
    required to make a decision (including a decision that is in such Covered Person•s "discretion" or
    under a grant of similar authority or latitude), the Covered Person shall be entitled to consider
    only such interests and factors as such Covered Person desires, including its own interests, and
    shall have no duty or obligation to give any consideration to any interest of or factors affecting
    the Company or any other Person. Whenever in this Agreement a Covered Person is permitted or
    required to make a decision In such Covered Person's "good faith," the Covered Person shall act
                                                    35
     4819·6733..0120 v6
    2939908.000001


Case 3:18-bk-07868           Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                       Desc
                                    Exhibit Page 26 of 33
     under such express standard and shall not be subject to any other or different standard imposed
     by this Agreement or any other Applicable Law~
               Section 14.03 Indemnification.
                    (a)    Indemnification. To the fullest extent pennitted by the Delaware Act, as
    the same now exists or may hereafter be amended, substituted or replaced (but, in the case of any
    such amendment, substitution or replacement only ·to the extent that such amendment,
    substitution or replacement permits the Company to provide broader indemnification rights than
    the Delaware Act permitted the Company to provide prior to such amendment. substitution or
    replacement), the Company shall indemnify, hold hannless, defend, pay and reimburse any
    Covered Person against any and all losses, claims, damages, judgments, fines or Habilities,
    including-reasonable legal fees or other expenses incurred in investigating or defending against
    such losses, claims, damages, judgments, tines or liabilities, and any amounts expended in
    settlement of any claims (collectively, "Losses") to which such Covered Person may become
    subject by reason of:
                            (i)    Any act or omission or alleged act or omission performed or
                                   omitted to be performed on behalf of the Company, any Member
                                   or any direct or indirect Subsidiary of the foregoing in connection
                                   with the business of the Company; or
                            (ii)   The fact that such Covered Person is or was acting in connection
                                   with the business of the Company as a partner, member,
                                   stockholder, controlling Affiliate, manager, director, officer,
                                   employee or agent of the Company, any Member, or any of their
                                   respective controlling Affiliates, or that such Covered Person is or
                                   was serving at the request of the Company as a partner, member,
                                   manager, director, officer, employee or agent of any Person
                                   including the Company;
            provided, that (x) such Covered Person acted in good faith and in a manner believed by
            such Covered Person to be in, or not opposed to, the best interests of the Company and,
            with respect to any criminal proceeding, had no reasonable cause to believe his conduct
            was unlawful, and (y) such Covered Person's conduct did not constitute fraud or willful
            misconduct, in either case as determined by a final, nonappealable order of a court .of
            competent jurisdiction. ln connection with the foregoing, the termination of any action~
            suit or proceeding by judgment, order, settlement, conviction, or upon a plea of no/o
            contendere or its equivalent, shall not, of itself, create a presumption that the Covered
            Person did not act in good faith or, with respect to any criminal -proceeding, had
            reasonable cause to believe that such Covered Person's conduct was unlawful, or font the
            Covered Person's conduct constituted fraud or willful misconduct.
                    (b)    Reimbursement. The Company shall promptly reimburse (and/or advance·
    to the extent reasonably required) each Covered Person for reasonable legal or other expenses (as
    incurred) of such Covered Person in connection with investigating, preparing to defend or
    defending any claim, lawsuit or other proceeding relating to any Losses for which such Covered
    Person may be indemnified pursuant to this Section 14.03; provided, that if it is finally judicially
    determined that such Covered Person is not entitled to the indemnification provided by this

                                                    36
    4819-6731--0120 v6
    29)9908°000001


Case 3:18-bk-07868         Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                         Desc
                                  Exhibit Page 27 of 33
     Section 14.03, then such Covered Person shall promptly reimburse the Company for any
     reimbursed or advanced expenses.
                     (c)   Entitlement to Indemnity. The indemnification provided by this Section
     14.03 shall not be deemed exclusive of any other rights to indemnification to which those
    seeking indemnification may be entitled under any agreement or otherwise. The provisions of
    thi.s Section 14.03 shall continue to afford protection to each Covered Person regardless of
    whether such Covered Person remains in the position or capacity pursuant to which ·such
    Covered Person became entitled to indemnification under this Section 14.03 and shall inure to
    the benefit of the executors, administrators, kgatees and Distributees of such Covered Person.
                   (d)    Insurance. To the extent available on commercially reasonable terms, the
    Company may purchase, at its expense, insurance to cover Losses covered by the foregoing
    indemnification provisions and to otherwise cover Losses for any breach or alleged breach by
    any Covered Person of such Covered Person's duties in such amount· and with such deductibles
    as the Board may determine; provided, that the failure to obtain such insurance shall not affect
    the right to indemnification of any Covered Person under the indemnification provisions
    contalned herein, including the right to be reimbursed or advanced expenses or otherwise
    indemnified for Losses hereunder. If any Covered Person recovers any amounts in respect of any
    Losses from any insurance coverage, then such Covered Person shall, to the extent that such
    recovery is duplicative, reimburse the Company for any amounts previously paid to such
    Covered Person by the Company in respect of such Losses.
                   (e)     Funding of Indemnification Obligation. Notwithstanding anything
    contained herein to the contrary, any indemnity by the Company relating to the matters covered
    in this Section \4.03 shall be provided out of and to the ex.tent of Company assets only, and no
    Member (unless such Member otherwise agrees in writing) shall have personal liability on
    account thereof or shall be required to make additional Capital Contributions to help satisfy such
    indemnity by the Company.
                    (f)    Savings Clause. If this Section 14.03 or any portion hereof shall be
    invalidated on any ground by any court of competent jurisdiction, then the Company shall
    nevertheless indemnify and hold harmless each Covered Person pursuant to this Section 14.03 to
    the fullest extent permitted by any applicable portion of this Section 14.03 that shall not have
    been invalidated and to the fullest extent permitted by Ap11licable Law.
                    (g)    Amendment. The provisions of tllls Section 14.03 shall be a contract
    between the Company, on the one hand, and each Covered Person who served in such capacity at
    any time while this Section 14.03 is in effect, on the other hand, pursuant to which the Company
    and each such Covered Person intend to be legally bound. No amendment, modification or repeal
    of this Section 14.03 that adversely affects the rights of a Covered Person to indemnification for
    Losses Incurred-or relating to a state of facts existing prior to such amendment, modification or
    repeal shall apply in such a way as to eliminate or reduce such Covered Person's entitlement to
    indemnification for such Losses without1he Covered Person's prior written consent.
           Section 14.04 Survival. Tlte provisions of this ARTICLE XIV shall survive the
   dissolution, liquidation, winding up and termination of the Company.



                                                   37
    4819-6733-0120 v6
   2939908..{)()()(){)I


Case 3:18-bk-07868         Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                        Desc
                                  Exhibit Page 28 of 33
                                               ARTICLE XV
                                             MISCELLANEOUS
            Section 15.0-1 Expenses. Except as otherwise expressly provided herein, all costs and
     expenses, including fees and disbursements of counsel, financial advisors and accountants,
     incurred in connection with the preparation and execution of this Agreement, or any amendment
     or waiver hereof, and the transactions contemplated hereby shall be paid by the party incurring
     such costs and expenses.
             Section 15.02 Further Assurances. In connection with this Agreement and the
     transactions contemplated hereby, the Company and each Member hereby agrees, at the request
     of the Company or any other Member, to execute and deliver such additional documents,
     instruments, conveyances and assurances and to take such further actions as may be required to
     carry out the provisions hereof and give effect to the transactions contemplated hereby.
             Section 15.03 Notices. All notices, requests, consents, claims, demands, waivers and
    other communications hereunder shall be in writing and shall be deemed to have been given: (a)
    when delivered by hand (with written confinnation of receipt); (b) when received by the
    addressee if sent by a nationally recognized overnight courier (receipt requested); (c) on the third
    day after the date mailed, by certified or registered ma-it, return receipt requested, postage
    prepaid: Such communications must be sent to the respective parties at the following addresses
    (or at such other address for a party as shall be specified in a notice given in accordance with this
    Section 15.03):
              If to the Company:     Legacy Physician Partners, LLC
                                     21 0 Paddock Lane
                                     Nashville, TN 37205
                                     Attention: Chris Kelly

              with a copy to:        Baker, Donelson, Bearman, Caldwell & Berkowitz, -PC
                                     211 Commerce St., Suite 800
                                     Nashville, TN 37201
                                     Attention: Phil Mcsween

             If to Member: See Schedule A for each Member's respective address

            Section 15.04 Headings. The headings in this Agreement are inserted for convenience
    or reference only and are in no way intended to describe, interpret, define, or limit the scope,
    extent or intent of this Agreement or any provision of this Agreement.
             Scdion 15,05 Scvcrability. If any tenn or provision of this Agreement is held to be
    invalid, illegal or unenforceable under Applicable Law in any jurisdiction, such invalidity,
    illegality or unenforceability shall not affect any other term or provision of this Agreement or
    invalidate or render unenforceable such tenn or provision in any other jurisdiction. Upon such
    determination that any term or other provision is invalid, illegal or unenforceable, the parties
    hereto shall negotiate in good faith to modify this Agreement so as to effect the original intent of
    the parties as closely as possible in a mutually acceptable manner in order that the transactions
    contemplated hereby be consummated as originally contemplated to the greatest extent possible.


                                                    38
    4819-6733·0120 v6
    2939908-000001


Case 3:18-bk-07868              Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                     Desc
                                       Exhibit Page 29 of 33
               Section 15.06 Entire Agreement.
                      (a)    This Agreement, together with the Certificate of Formation, the Incentive
     Plan (if any) and all related Exhibits and Schedules, constitutes the sote and entire agreement of
     the parties to this Agreement with respect to the subject matter contained herein and therein, and
     supersedes all prior and contemporaneous understandings, agreements, representations and
     warranties, both written and oral, with respect to such subject matter.

                     (b)      In the event of an inconsistency or conflict between the provisions of this
     Agreement and any provision of a future Incentive Plan or an applkable Award Agreement with
     respect to the subject matter of such Incentive Plan or Award Agreement, the Board shall resolve
     such conflict in its sole discretion.

            Section 15.07 Successors ~nd Assigns. Subject to the restrictions on Transfers set forth
    herein, this Agreement shall be binding upon and shall inure to the benefit of the parties hereto
    and their respective heirs, executors, administrators, successors and assigns.
            Section 15.08 No Third-party Beneficiaries. Except as provided in Article XIV, which
    shall be for the benefit of and enforceable by Covered Persons as described therein, this
    Agreement is for the sole benefit of the Rarties hereto (and their respective heirs, executors,
    administrators, successors and assigns) and nothing herein, express or implied, is intended to or
    shall confer upon any other Person, including any creditor of the Company, any legal or
    equitable right, benefit or remedy of any nature whatsoever under or by reason of this
    Agreement.
             Section 15.09 Amendment. No provision of this Agreement may be amended or
    modified except by an instrument in writing executed by the Company and Members holding a
    majority of the Units and the Board. Any such written amendment or modification will be
    binding upon the Compan~ and each Member; provided, that an amendment or modification
    modifying the rights or obligations of any Member in a manner that is disproportionately adverse
    to (i) such Member relative to the rights of other Members in respect-of Units of the same class
    or series or (ii) a class or series of Units relative to the rights of another class or series of Units;
    shall in each case be effective only with that Member's consent or the consent of the Members
    holding a majority of the Units in that class or series, as applicable. Notwithstanding the
    foregoing, amendments to the Members Schedule following any new issuance, redemption,
    repurchase or Transfer of Units in accordance with this Agreement may be made by the Board
    without the consent of or execution by the Members.
             Section 15.10 Waiver. No waiver by any party of any of the pr-ovisions hereof shall be
    effective unless explicitly set forth in writing and signed by the party so waiving. No waiver by
    any_ party shall operate or be construed as a waiver in respect of any failure, breach or default not
    expressly identified by such written waiver, whether of a similar or different character, and
    whether occurring before or after that waiver. No failure to exercise, or .delay in exercising, any
    right, remedy, power or privilege arising from this Agreement shall operate or be construed as a
    waiver thereof, nor shall any single or partial exercise of any right, remedy, power or privilege
    hereunder preclude any other or further exercise thereof or the exercise of any other right,
    remedy, power or privilege. For the avoidance of doubt, nothing contained in this Section 15. I0
    shall diminish any of the explicit and implicit waivers described in this Agreement, including in
    Section 8.04(c),.Section 9.0l(d) and Section 15.13 hereof.
                                                      39
     4819-6733-0120 v6
    2939908.00000 I


Case 3:18-bk-07868         Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                             Desc
                                  Exhibit Page 30 of 33
             Section 15.11 Governing Law. All issues and questions concerning the application,
     construction, validity, interpretation and enforcement of this Agreement shall be governed by
     and construed in accordance with the internal laws of the State of Delaware, without giving
     effect to any choice or conflict of law provision or rule (whether of the State of Delaware or any
     other jurisdiction) that would cause the application of laws of any jurisdiction other than those of
     the State of Delaware.
              Section 15,1_2 Submission to Jurisdiction. The parties hereby agree that any suit, action
     or proceeding seeking to enforce any provision of, or based on any matter arising out of or in
     COtl1'ection with, this Agreement or the transactions contemplated hereby, whether in contract,
     tort or otherwise, shall be brought in the United States District Court for the District of Delaware
    or in the Court of Chancery of the State of Delaware (or, if such court lacks subject matter
    jurisdiction, in the Superior -Court of the State of Delaware), so long as one of such courts shall
    have subject-matter jurisdiction over such suit, action or proceeding, and that any case· of action
    arising out of this Agreement shall be deemed to have arisen from a transaction of business in the
    State of-Delaware. Each of the parties hereby irrevocably consents to the jurisdiction of such
    courts (and of the appropriate appellate courts therefrom) in any such suit, action or proceeding
    and irrevocably waives, to the fullest extent pennitted by law, any objection that It may now or
    hereafter have to the laying of the venue of any such suit, action or proceeding in any such court
    or that any such suit, action or proceeding which is brought in any such court has been brought in
    an inconvenient form. Service of process, summons, notice or other document by registered mail
    to the address set forth in Section 15.03 shall .be effective service of process for any suit, action
    or other proceeding brought in any such court.-                       ·                       ·
            Section 15.13 Waiver of Jury Trial. Each party hereto acknowledges and agrees that
    any controversy which may arise under this Agreement is likely to involve complicated and
    difficult issues and, therefore, each such party irrevocably and unconditionally waives any right
    it may have to a trial by jury in respect of any legal action arising out of or relating to this
    Agreement or the transactions contemplated hereby.
             Section 15.14 Equitable Remedies. Each party hereto acknowledges that a breach or
    threatened breach by such party of any ofits obligations under this Agreement wo.ul<Lgive rise to
    irreparable harm to the other parties, for which monetary damages would not be an adequate
    remedy, and hereby agrees that in the event of a .breach or a threatened breach by such party of
    any such obligations, each of the other parties hereto shall, in addition to any and all other rights
    and remedies that may be available to them in respect of such breach, be entitled to equitable
    relief, including a temporary restraining order, an injunction, specific performance and any other
    relief that may-be available from a court of competent jurisdiction (without any requirement to
    post.bond).
            Section 15.15 Attorneys' Fees. In the event that any party hereto institutes any legal
    suit, action or proceeding, including arbitration, against another party in respect of a matter
    arising out of or relating to this Agreement, the prevailing party in the suit,. action or proceeding
    shall be entitled to receive, in addition to all other damages to which it may be entitled, the costs
    incurred by such party in conducting the suit, action or proceeding, including reasonable
    attorneys' fees and expenses and court costs.
            Section 15.16 Remedies Cumulative. The rights and remedies under this Agreement are
    are cumulative and are in addition to and not in substitution for any other rights and remedies
                                                     40
    4819.0733-0120 v6
    2939908..000001


Case 3:18-bk-07868         Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                           Desc
                                  Exhibit Page 31 of 33
     available at law or in equity or otherwise, except to the extent expressly provided in Section
     14.02 to the contrary.
             Section 15.17 Counterparts. This Agreement may be executed in counterparts, each of
     which shall be deemed an original, but all of whicp together shall be deemed to be one and the
     same agreement. A signed copy of this Agreement delivered by facsimile, e-mail or other means
     of Electronic Transmission shall be deemed to have the same legal effect as delivery of an
     original signed copy of this Agreement.
                                  [SIGNATURE PAGE FOLLOWS]




                                                 41
     4819-6733-0120 v6
    2939908..()()0001


Case 3:18-bk-07868       Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                      Desc
                                Exhibit Page 32 of 33
                IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as
        of the date first written above by their respective officers thereunto duly authorized.

                                                        THE COMPANY:

                                                        LEGACY PHYSICIAN PARTNERS, t..LC

                                                        By.     fl·{f-1~ {( .
                                                        Name: Chris Kelly
                                                                                 '1 ·
                                                        Title: Manager


                                                        THE MEMBERS:



                                                        J!~.ek~
                                                        Name: Chris Kelly

                                                          ~c#----
                                                        Name: Brady Sturgeon




                                                        Name: Michele Sexton .




                                                   42
       4819-673).-0120 v6
      2939908.000001




Case 3:18-bk-07868          Doc 63-2 Filed 03/05/19 Entered 03/05/19 10:13:16                 Desc
                                   Exhibit Page 33 of 33
